Exhibit AMENDED AND RESTATED BY-LAWS OF FIRST CAPITAL CHINA CORPORATION. Amended and Restated as of December 29, 2009 ARTICLE I THE CORPORATION Section 1.Name.The legal name of this corporation (hereinafter called the "Corporation") is First Capital China Corporation. Section 2.Offices.The Corporation shall have its principal office in the State of Delaware. The Corporation may also have offices at such other places within and without the United States as the Board of Directors may from time to time appoint or the business of the Corporation may require. Section 3.Seal.The corporate seal shall have inscribed thereon the name of the Corporation, the year of its organization and the words "Corporate Seal, Delaware". One or more duplicate dies for impressing such seal may be kept and used. ARTICLE II MEETINGS OF SHAREHOLDERS Section 1.Place of Meetings.All meetings of the shareholders shall be held at the principal office of the Corporation in the State of New Delaware or at such other place, within or without the State of Delaware, as is fixed in the notice of the meeting. Section 2.Annual Meeting. An annual meeting of the shareholders of the Corporation for the election of directors and the transaction of such other business as may properly come before the meeting shall be held on the 1st day of February in each year if not a legal holiday, and if a legal holiday, then on the next secular day. If for any reason any annual meeting shall not be held at the time herein specified, the same may be held at any time thereafter upon notice, as herein provided, or the business thereof may be transacted at any special meeting called for the purpose. Section 3.Special Meetings.
